The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 16-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/18.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dell (US 5,026,243) in view of Neumann et al (US 2004/0247422), Kalitta et al (US 9,238,552) and Webb (US 4,036,345), all previously cited.
Note: although this rejection is worded in a slightly different manner than in the previous Office action to accommodate the inclusion of the limitations of dependent claim 32 into claim 6, it is not considered a new ground of rejection. The two Brown references are no longer being used to support the examiner’s position, but since these references were applied merely as alternatives to and interchangeably with the Webb reference, the teachings of the remaining references and the rationale in which they are applied to reject the claims remains the same.

Dell does not show: a) that the floor of the shipment container includes a roller platform having a first set of bearings arranged in a plurality of columns mounted on a first rigid plate and configured to reduce friction between the load and the floor of the shipment container and configured to allow the load to move in at least first and second perpendicular directions, wherein at least one bearing of the set of bearings comprises a housing and a spherical ball extending above the housing; b) a set of one or more bars or tubes, each bar or tube mounted on the first rigid plate between and parallel to two adjacent columns of the plurality of columns of bearings, wherein a height of the one or more bars or tubes is lower than a height of a top of the spherical ball and higher than the height of the housing; or c) that the cart includes a second set of bearings to receive the load from the roller platform.
Neumann shows a shipment container 202 having a roller platform 200 with a first set of bearings 208 arranged in a plurality of columns and configured to reduce friction between a load transported in the container and the floor of the container, and wherein an adjacent platform includes a second set of bearings to receive the load from the roller platform in the shipment container (see par. [0034], specifically the reference to “an external roller device”). Further, par. [0023] discloses that the rollers may have shapes other than cylindrical, including “spheres mounted in a manner that would allow such spheres to rotate about nearly any axis”, and particularly “a roller comprising a 
Kalitta shows a roller platform comprising a set of bearings 33 arranged in trays 32 in a plurality of columns and mounted on a rigid plate 22 to reduce friction between a load and the platform and configured to allow the load to move in at least first and second perpendicular directions, and a set of bars (not explicitly identified but clearly visible in Fig. 1) mounted on the plate, each bar disposed between and in a direction parallel to two adjacent columns of bearings. Although Kalitta does not disclose any details of such bars, Fig. 1 suggests that at least the base portion thereof appears to have a construction similar to that of the trays 32 in which the bearings 33 are mounted. Such trays have an open rectangular tubular configuration. Kalitta also shows the bearings to each comprise a housing 106 and a spherical ball 92 extending above the housing.
Webb shows a similar system wherein spherical bearings 8 are arranged in a plurality of columns 5 with intervening support bars 3 mounted between and parallel thereto. Webb further shows that the bearings each include a spherical ball 10 extending above a height of a housing 12 in which the bearing is mounted, wherein the height of the bars is lower than a height of the top of the spherical ball (at least when columns 5 are raised) and higher than the height of the housing (at least when the columns are lowered, as in Fig. 4). Note col. 1:18-47 and col. 3:60 to col. 4:2.

It also would have been obvious to have incorporated into the apparatus of Dell the claimed features that each of the bearings comprised a housing and a spherical ball extending above the housing, as shown by each of Kalitta and Webb, and wherein a height of the one or more bars or tubes was lower than a height of a top of the spherical ball and higher than the height of the housing, as shown by Webb, as these would merely be well known and art recognized design expediencies to further improve the maneuvering of loads with a roller platform. 
Re claim 7, Dell’s cart includes a (second) rigid plate 18 and a set of casters 28 coupled to the second plate (indirectly) to reduce friction between the second plate and 
Re claims 8 and 9, Dell shows the cart to include a guard rail 66 which can be removably coupled to the second rigid plate on one of three sides of the cart (col. 4, 58-60). Since the rail includes two longitudinal bars and two vertical bars, it is considered to be “a set of rails”, as broadly claimed, which clearly restricts movement of the load relative to the second rigid plate, at least to some extent. Furthermore, since claims 8 and 9 both depend directly from claim 7, nothing precludes the guard rail from also being considered as the “one or more removable safety bars configured to prevent the load from sliding off the movable cart”, as broadly claimed.
Re claim 10, the portions of the safety bar 66 which are inserted into the holes 68, 70, 72 (Fig. 3) are considered to be “pegs”, as broadly claimed, which secure the bar on the cart.
Re claim 15, the load could obviously be an “equipment” rack with “components” installed therein, as broadly claimed, and the shipment container could obviously be sized and shaped to enclose the equipment rack with the installed components.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dell in view of Neumann et al, Kalitta et al and Webb, as applied to claim 6 above, and further in view of Nordstrom (US 3,850,283, previously cited).
Dell as modified does not show a second roller platform having a third set of bearings to support the load and to receive the load from the ramp.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Dell by providing a second roller platform having a third set of bearings to support the load and to receive the load from the ramp, as shown by Nordstrom, to support the load for further manipulation after being unloaded from the shipment container by the roller platform system.
Re claim 12, Dell discloses the ramp to have adjustable legs (col. 6, 5-9), and thus the height of the upper end thereof could obviously be adjusted to a height of the first roller platform when in the shipment container, while a height of the lower end thereof could obviously be adjusted to a height of the second roller platform.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dell in view of Neumann et al, Kalitta et al and Webb, as applied to claim 6 above, and further in view of Turner (US 2,432,182, previously cited).
Dell as modified does not show a lifting device to elevate the load to a height of an installation location by elevating the shipment container while the load is on the set of bearings in the container.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Dell by providing a lifting device to elevate the load to a height of an installation location by elevating the shipment container while the load was on the set of bearings in the container, as suggested by Turner, to increase the usefulness of the roller platform system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dell in view of Neumann et al, Kalitta et al and Webb, as applied to claim 6 above, and further in view of Kolharkar et al (US 9,327,952, previously cited).
Dell as modified does not show a lifting device to elevate the load to a height of an installation location by elevating the movable cart while the load is on the second set of bearings on the cart.
Kolharkar shows a movable cart 100 having a set of bearings 112, 114, 116, 118 configured to receive a load 144, wherein a lifting device 148 elevates the load to a height of an installation location by elevating the movable cart while the load is on the set of bearings on the cart (Fig. 2).
.

Applicant's arguments filed 12/08/20 have been fully considered but they are not persuasive. Applicant argues that Webb fails to show a configuration in which a height of the cross-members is lower than a height of a top of a spherical ball extending from a housing but higher than a height of the housing. Applicant asserts that lines 18-47 of col. 1 require the cross-members to be equal to or higher than the rotatable members (spherical balls) except when the rotatable members are lowered below the height of the cross-members. This is not persuasive. Applicant appears to have either misconstrued the reference and/or interpreted the claim language too narrowly. Webb clearly and undeniably discloses in lines 44-47 of col. 1 and lines 60-64 of col. 3 that in the raised position of the movable frame the rotatable members 8 extend above the plane. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/James Keenan/
Primary Examiner
Art Unit 3652

1/13/21